 

Exhibit 10.2

04-03620 (1Z 293186)

MAINTENANCE AGREEMENT

This Maintenance Agreement (this “Agreement”) is made and entered into as of the
13 day of October, 2010. by Enterprise Fleet Management, Inc., a Missouri
corporation (“EFM”), and Computer Software Innovations, Inc. (“Lessee”).

WITNESSETH

1. LEASE. Reference is hereby made to that certain Amended and Restated Master
Equity Lease Agreement dated as of October 13, 2010. by and among EFM and
Enterprise FM Trust, a Delaware statutory trust (the “Titling Trust”), as
lessors (individually, a “Lessor” and collectively, the “Lessors”), and Lessee,
as lessee (as the same may from time to time be amended, modified, extended,
renewed, supplemented or restated, the “Lease”). All capitalized terms used and
not otherwise defined in this Agreement shall have the respective meanings
ascribed to them in the Lease.

2. COVERED VEHICLES. This Agreement shall only apply to those vehicles leased by
a Lessor to Lessee pursuant to the Lease to the extent Section 4 of the Schedule
(including, without limitation, Schedules executed under the Existing Lease
Agreement) for such vehicles includes a charge for maintenance (the “Covered
Vehicle(s)”).

3. TERM AND TERMINATION. The term of this Agreement (“Term”) for each Covered
Vehicle shall begin on the Delivery Date of such Covered Vehicle and shall
continue until the last day of the “Term” (as defined in the Lease) for such
Covered Vehicle unless earlier terminated as set forth below. Each of EFM and
Lessee shall have the right to terminate this Agreement effective as of the last
day of any calendar month with respect to any or all of the Covered Vehicles
upon not less than sixty (60) days prior written notice to the other party. The
termination of this Agreement with respect to any or all of the Covered Vehicles
shall not affect any rights or obligations under this Agreement which shall have
previously accrued or shall thereafter arise with respect to any occurrence
prior to termination, and such rights and obligations shall continue to be
governed by the terms of this Agreement.

4. VEHICLE REPAIRS AND SERVICE. EFM agrees that, during the Term for the
applicable Covered Vehicle and subject to the terms and conditions of this
Agreement, it will pay for, or reimburse Lessee for its payment of, all costs
and expenses incurred in connection with the maintenance or repair of a Covered
Vehicle. This Agreement does not cover, and Lessee will remain responsible for
and pay for, (a) fuel, (b) oil and other fluids between changes, (c) tire repair
and replacement, (d) washing, (e) repair of damage due to lack of maintenance by
Lessee between scheduled services (including, without limitation, failure to
maintain fluid levels), (f) maintenance or repair of any alterations to a
Covered Vehicle or of any after-market components (this Agreement covers
maintenance and repair only of the Covered Vehicles themselves and any
factory-installed components and does not cover maintenance or repair of chassis
alterations, add-on bodies (including, without limitation, step vans) or other
equipment (including, without limitation, lift gates and PTO controls) which is
installed or modified by a dealer, body shop, upfitter or anyone else other than
the manufacturer of the Covered Vehicle, (g) any service and/or damage resulting
from, related to or arising out of an accident, a collision, theft, fire,
freezing, vandalism, riot, explosion, other Acts of God, an object striking the
Covered Vehicle, improper use of the Covered Vehicle (Including, without
limitation, driving over curbs, overloading, racing or other competition) or
Lessee’s failure to maintain the Covered Vehicle as required by the Lease,
(h) roadside assistance or towing for vehicle maintenance purposes, (i) mobile
services, (j) the cost of loaner or rental vehicles or (k) if the Covered
Vehicle is a truck, (i) manual transmission clutch adjustment or replacement,
(ii) brake adjustment or replacement or (iii) front axle alignment. Whenever it
is necessary to have a Covered Vehicle serviced, Lessee agrees to have the
necessary work performed by an authorized dealer of such Covered Vehicle or by a
service facility acceptable to EFM. In every case, if the cost of such service
will exceed $50.00, Lessee must notify EFM and obtain EFM’s authorization for
such service and EFM’s instructions as to where such service shall be made and
the extent of service to be obtained. Lessee agrees to furnish an invoice for
all service to a Covered Vehicle, accompanied by a copy of the shop or service
order (odometer mileage must be shown on each shop or service order). EFM will
not be obligated to pay for any unauthorized charges or those exceeding $50.00
for one service on any Covered Vehicle unless Lessee has complied with the above
terms and conditions. EFM will not have any responsibility to pay for any
services in excess of the services recommended by the manufacturer, unless
otherwise agreed to by EFM. Notwithstanding any other provision of this
Agreement to the contrary, (a) all service performed within one hundred twenty
(120) days prior to the last day of the scheduled “Term” (as defined in the
Lease) for the applicable Covered Vehicle must be authorized by and have the
prior consent and approval of EFM and any service not so authorized will be the
responsibility of and be paid for by Lessee and (b) EFM is not required to
provide or pay for any service to any Covered Vehicle after 100,000 miles.

5. ENTERPRISE CARDS: EFM may, at its option, provide Lessee with an
authorization card (the “EFM Card”) for use in authorizing the payment of
charges incurred in connection with the maintenance of the Covered Vehicles.
Lessee agrees to be liable to EFM for, and upon receipt of a monthly or other
statement from EFM, Lessee agrees to promptly pay to EFM, all charges made by or
for the account of Lessee with the EFM Card (other than any charges which are
the responsibility of EFM under the terms of this Agreement). EFM reserves the
right to change the terms and conditions for the use of the EFM Card at any
time. The EFM Card remains the property of EFM and EFM may revoke Lessee’s right
to possess or use the EFM Card at any time. Upon the termination of this
Agreement or upon the demand of EFM, Lessee must return the EFM Card to EFM. The
EFM Card is non- transferable.

6. PAYMENT TERMS. The amount of the monthly maintenance fee will be listed on
the applicable Schedule and will be due and payable in advance on the first day
of each month. If the first day of the Term for a Covered Vehicle is other than
the first day of a calendar month, Lessee will pay EFM, on the first day of the
Term for such Covered Vehicle, a pro-rated maintenance fee for the number of
days that the Delivery Date precedes the first monthly maintenance fee payment
date. Any monthly maintenance fee or other amount owed by Lessee to EFM under
this Agreement which is not paid within twenty (20) days after its due date will
accrue interest, payable upon demand of EFM, from the date due until paid in
full at a rate per annum equal to the lesser of (i) Eighteen Percent (18%) per
annum or (ii) the highest rate allowed by applicable law. The monthly
maintenance fee set forth on each applicable Schedule allows the number of miles
per month as set forth in such Schedule. Lessee agrees to pay EFM at the end of
the applicable Term (whether by reason of termination of this Agreement or
otherwise) an overmileage maintenance fee for any miles in excess of this
average amount per month at the rate set forth in the applicable Schedule. EFM
may, at its option, permit an agent for EFM to bill and collect amounts due to
EFM under this Agreement from Lessee on behalf of EFM.

7. NO WARRANTIES. Lessee acknowledges that EFM does not perform maintenance or
repair services on the Covered Vehicles but rather EFM arranges for maintenance
and/or repair services on the Covered Vehicles to be performed by third parties.
EFM MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY PRODUCTS, REPAIRS OR SERVICES PROVIDED FOR UNDER THIS AGREEMENT
BY THIRD PARTIES, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, COMPLIANCE WITH
SPECIFICATIONS, OPERATION, CONDITION, SUITABILITY, PERFORMANCE OR QUALITY. ANY
DEFECT IN THE PERFORMANCE OF ANY PRODUCT, REPAIR OR SERVICE WILL NOT RELIEVE
LESSEE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE PAYMENT TO EFM OF
THE MONTHLY MAINTENANCE FEES AND OTHER CHARGES DUE UNDER THIS AGREEMENT.



--------------------------------------------------------------------------------

 

04-03620 (1Z 293186)

8. LESSORS NOT A PARTY. The Titling Trust is not a party to, and shall not have
any rights, obligations or duties under or in respect of, this Agreement.

9. NOTICES. Any notice or other communication under this Agreement shall be in
writing and delivered in person or sent by facsimile, recognized overnight
courier or registered or certified mail, return receipt requested and postage
prepaid, to the applicable party at its address or facsimile number set forth on
the signature page of this Agreement, or at such other address or facsimile
number as any party hereto may designate as its address or facsimile number for
communications under this Agreement by notice so given. Such notices shall be
deemed effective on the day on which delivered or sent if delivered in person or
sent by facsimile, on the first (1st) business day after the day on which sent,
if sent by recognized overnight courier or on the third (3rd) business day after
the day on which mailed, if sent by registered or certified mail.

10. MISCELLANEOUS. This Agreement embodies the entire Agreement between the
parties relating to the subject matter hereof. This Agreement may be amended
only by an agreement in writing signed by EFM and Lessee. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provisions in any other
jurisdiction. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except that
Lessee may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of EFM. This Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of Missouri (without reference to conflict of law principles).

IN WITNESS WHEREOF, EFM and Lessee have executed this Maintenance Agreement as
of the day and year first above written.

 

Lessee:      EFM: Computer Software Innovations, Inc.      ENTERPRISE FLEET
MANAGEMENT. INC. By:   LOGO [g109874g14e63.jpg]      By:    LOGO
[g109874g48j37.jpg] Name:   David Dechant      Name:    Ken Germano Title:   CFO
     Title:    GSM Address:  

900 East Main Street, Suite T

Easley, SC 29640

     Address:   

101 Business park Blvd

Columbia, SC 25203

Date Signed: October 13, 2010      Date Signed: 10/13, 2010